Third District Court of Appeal
                               State of Florida

                         Opinion filed December 9, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-1229
                         Lower Tribunal No. 15-21793
                            ________________


                          The City of Sweetwater,
                                    Appellant,

                                        vs.

                             Richard Pichardo,
                                    Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Pedro P. Echarte, Jr., Judge.

       Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, P.A., and Michael R.
Piper (Fort Lauderdale), for appellant.

      Mesa Litigation & Legal Consulting, P.A., and Carlos A. Mesa, for appellee.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

      SCALES, J.
      The City of Sweetwater (the “City”) appeals a non-final order that denied its

motion to dismiss the appellee Richard Pichardo’s third amended complaint.

Because a recent amendment to Florida Rule of Appellate Procedure 9.130(a)(3),

relating to the appealability of non-final orders in the sovereign immunity

context, directs   our    jurisdictional   inquiry   to   the      assertions   in   the

unsuccessful motion – rather than to the order that adjudicates the motion – we are

compelled to dismiss the City’s appeal for lack of jurisdiction.

      I. Background

      The City hired appellee Pichardo as a police officer. After he started

employment, the City’s Mayor allegedly told Pichardo that he had been promoted to

Lieutenant. About fifteen months later, the police chief sought to terminate Pichardo.

Pichardo asked for the opportunity to resign instead. He was allowed to resign. After

he left the City’s employ, Pichardo reviewed his personnel file. He alleges that only

then did he learn he had not been promoted to Lieutenant. Instead, his file revealed

he was a full-time police officer with the rank of acting Lieutenant.

      In 2015, Pichardo filed a complaint for negligent misrepresentation in the

circuit court, alleging that, but for the Mayor’s misinformation, Pichardo would not

have resigned; instead, he would have taken advantage of a police officer’s

procedural protections under the City’s collective bargaining agreement and Florida

statutes as to his termination. These protections, allegedly, were not available to one



                                           2
with the rank of Lieutenant, but were available to one with the rank of acting

Lieutenant.

      The operative complaint is the third amended complaint. On June 3, 2020, the

City moved to dismiss it on the ground that the City owed no tort duty to Pichardo.

The motion came before the trial court for hearing on July 29, 2020, and on the same

day, the trial court entered the challenged order denying the City’s motion. While

the City’s motion did not assert entitlement to sovereign immunity, the trial court’s

otherwise unelaborated order denying the City’s motion included the following

sentence: “Defendant is not entitled to sovereign immunity as a matter of law.”

      II. Analysis

      While neither party challenged our jurisdiction to review the appealed non-

final order, we have an independent duty to ensure we have jurisdiction.

Bloomgarden v. Mandel, 154 So. 3d 451, 453 (Fla. 3d DCA 2014). Had this appeal

been filed prior to the Florida Supreme Court’s January 23, 2020 amendment to rule

9.130(a)(3), we likely would have had the jurisdiction to reach the merits of the

dispute.1 Indeed, case law from this Court interpreting the prior rule focused our

jurisdictional inquiry on the four corners of challenged order. See Citizens Prop. Ins.




1
 The prior rule read as follows: “Appeals to the district courts of appeal of nonfinal
orders are limited to those that . . . determine . . . that, as a matter of law, a party is
not entitled to sovereign immunity.” Fla. R. App. P. 9.130(a)(3)(C)(xi) (2019).

                                            3
Corp. v. Calonge, 246 So. 3d 447, 449 (Fla. 3d DCA 2018) (“[I]n making our

jurisdictional determination, we look only to the face of the trial court’s order and

we do not penetrate the record with a searchlight to divine whether the trial court’s

undisclosed rationale warrants appellate review.”); see also Florida Highway Patrol

v. Jackson, 288 So. 3d 1179, 1182-83 (Fla. 2020) (concluding that, under the former

version of the rule, when determining whether it has jurisdiction to review a non-

final order denying entitlement to sovereign immunity, a district court’s inquiry is

limited to the face of the order, without regard to the underlying record).

       In Jackson, though, after the Florida Supreme Court determined that the prior

version of the rule limited the appellate court’s jurisdictional inquiry to the face of

the order, the Florida Supreme Court announced that it was issuing an opinion

amending rule 9.130(a)(3), in order “to expand the availability of appellate review

of nonfinal orders denying sovereign immunity.” Jackson, 288 So. 3d at 1186. Thus,

the Florida Supreme Court contemporaneously issued In re: Amendments to Florida

Rule of Appellate Procedure 9.310, 289 So. 3d 866 (Fla. 2020). The amended rule

9.130(a)(3) now reads as follows: “Appeals to the district courts of appeal of

nonfinal orders are limited to those that . . . deny a motion that . . . asserts entitlement

to sovereign immunity.” Fla. R. App. P. 9.130(a)(3)(F)(iii) (emphasis added).

Hence, based on the plain and unambiguous language of the amended rule, our




                                             4
jurisdictional inquiry now focuses not on the challenged order, but rather on the

motion that the order adjudicates.

      In this case, the City’s motion to dismiss makes no reference to sovereign

immunity. Instead, the City’s motion argues that it owed no legal duty to Pichardo.

While the non-existence of a legal duty may, in certain cases, be related to whether

a municipality enjoys sovereign immunity from a particular claim, the two

concepts are distinct. See City of Dunedin v. Pirate’s Treasure Cove, Inc., 255 So.

3d 902, 904 (Fla. 2d DCA 2018).

      We acknowledge that, under the distinctive facts and circumstances presented

in this case, our application of the amended rule does not expand our appellate

review, as contemplated by the amendment. The text of the amended rule, however,

is plain and unambiguous: it limits our appellate review to only those non-final

orders that adjudicate motions asserting entitlement to sovereign immunity. We

disagree with the City’s argument – made in response to our show cause order – that

the term “sovereign immunity” represents mere “buzzwords” and that sovereign

immunity need not be argued in the motion for the resulting order to be reviewable.

We strictly construe rule 9.130 so not to expand the range of interlocutory orders

subject to review. See Travelers Ins. Co. v. Bruns, 443 So. 2d 959, 961 (Fla. 1984)

(“The thrust of rule 9.130 is to restrict the number of appealable nonfinal orders.”).

Rule 9.130(a)(3)(F)(iii) limits our jurisdiction to a review of only those non-final



                                          5
orders that deny motions that assert entitlement to sovereign immunity. The City’s

motion did not assert it was entitled to sovereign immunity. We therefore

are compelled to dismiss the appeal for lack of jurisdiction. 2

      Appeal dismissed.




2
  Because the City’s motion to dismiss neither asserts nor argues entitlement to
sovereign immunity, and because we have no transcript of the July 29, 2020 hearing
at which the motion was argued and thus no ability to discern either the City’s
arguments or the trial court’s reasoning, the City essentially is asking us to
determine, in the first instance, whether the City is entitled to sovereign immunity
for Pichardo’s claims. We decline the City’s invitation to do so.

                                           6